In re Transportation & Dev., Dept, of;— Plaintiff(s); applying for writ of certiorari *1061and/or review, supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “E”, No. 83T12643; to the Court of Appeal, Fourth Circuit, No. 91CW-1604.
Granted. Judgment of trial court is reversed. DOTD’s motion to compel disclosure of names and addresses of Schweg-mann’s non-testifying experts is granted. See State, Dept. of Trans. & Devel. v. Stumpf, 458 So.2d 448 (La.1984).
CALOGERO, C.J., would grant the writ and docket.
DENNIS, J., would deny the writ.